J-S49031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.A., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.B., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1052 EDA 2019

                 Appeal from the Order Entered March 5, 2019
      in the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-DP-0000357-2013


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED OCTOBER 23, 2019

       Appellant, A.B. (“Mother”), files this appeal from the Order entered on

March 5, 2019, in the Court of Common Pleas of Philadelphia County granting

the petition of the Philadelphia Department of Human Services (“DHS”) and

awarding subsidized permanent legal custody of her dependent daughter,

A.A., born in September 2004 (“Child”), to paternal aunt, C.A. (“Paternal

Aunt”) pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351.1 After review, we

affirm the trial court’s Order.

       Relevant to the instant appeal, after previously being adjudicated

dependent on March 6, 2013, Child was reunified with Father in late 2013.
____________________________________________


*Former Justice specially assigned to the Superior Court.
1 Child’s father, C.A. (“Father”), supported the granting of permanent legal
custody. Notes of Testimony (“N.T.”), 3/5/19, at 13-14. Father did not file
an appeal and is not a party to the instant appeal.
J-S49031-19



Court supervision subsequently was terminated, and the dependent petition

was discharged on April 29, 2014.2 See DHS Exhibit 1; see also N.T., 3/5/19,

at 6-8.

       The case, however, was re-opened on July 20, 2015, due to additional

allegations of sexual abuse. N.T., 3/5/19, at 8. As a result, an OPC [Order of

Protective Custody] was obtained on July 21, 2015, and Child was placed in

foster care. Child was adjudicated dependent on October 22, 2015.3

       The trial court held permanency review hearings at regular intervals

between January 21, 2016, through July 17, 2018.            Throughout these

hearings, the court maintained Child’s commitment. The court additionally

maintained Child’s placement in foster care. However, at the Permanency

Review Hearing on April 3, 2017, it was noted that Child had been residing

with Paternal Aunt since February 8, 2017, and was to be placed in kinship

foster care with Paternal Aunt. See DHS Exhibit 1; see also Permanency

Review Order, 4/3/17.




____________________________________________


2While initially left in Mother’s physical custody, despite adjudication, Child
was removed from Mother’s care on March 13, 2013, due to allegations of
physical and emotional abuse, as well as sexual abuse by a biological brother.
N.T., 3/5/19, at 6-7; see also DHS Exhibit 1.

3Mother appealed this dependency adjudication which was affirmed by a prior
panel of this Court on February 14, 2017. See In the Interest of: AI.A and
AS.A, 161 A.3d 377 (Pa.Super. 2017) (unpublished memorandum).




                                           -2-
J-S49031-19



        DHS filed a petition for permanent legal custody on November 1, 2018.4

A hearing on this petition was held on March 5, 2019. Child was represented

by legal counsel, referred to as a child advocate, James Martin, Esquire, who

participated in the proceedings.5          In support thereof, DHS presented the

testimony of Tamika Palmer, CUA case manager. Next, the Child Advocate

presented the testimony of Mother as on cross-examination. Then Mother,

represented by counsel, testified on her own behalf. Additionally, the parties

stipulated that Jenna Cotton, Child’s CCTC trauma therapist, “would testify

that the CCTC sessions are for [Child], they are not mental health treatment

____________________________________________


4   A copy of this petition was not included as part of the certified record.

5 This Court extended the requirements of In re Adoption of L.B.M., 639 Pa.
428, 161 A.3d 172 (2017), and its progeny to dependency actions generally.
See In re Adoption of L.B.M., 639 Pa. 428, 432, 441-42, 161 A.3d 172,
175, 180 (2017) (plurality) (stating that, pursuant to 23 Pa.C.S.A. § 2313(a),
a child who is the subject of a contested involuntary termination proceeding
has a statutory right to counsel who discerns and advocates for the child’s
legal interests, defined as a child’s preferred outcome); see also In re T.S.,
___Pa. ___, 192 A.3d 1080, 1089-90, 1092-93 (2018) (finding the preferred
outcome of a child who is too young or non-communicative unascertainable in
holding a child’s statutory right to counsel not waivable and reaffirming the
ability of an attorney-guardian ad litem (“GAL”) to serve a dual role and
represent a child’s non-conflicting best interests and legal interests); see also
In re J’K.M., 191 A.3d 907 (Pa.Super. 2018) (reversing order denying
appointment of a separate counsel for dependency proceedings where there
was a conflict between the child’s best interests and legal interests). We note,
however, our recent opinion in In re: Adoption of K.M.G., 2019 Pa. Super.
281 (en banc) (filed September 13, 2019), holding that this Court has the
authority only to raise sua sponte the issue of whether the trial court
appointed any counsel for the child, and not the authority to delve into the
quality of the representation.




                                           -3-
J-S49031-19



for [M]other, and that [M]other has a separate -- they have had conversations

about [M]other’s separate mental health, which, as previously testified, has

not occurred.” N.T., 3/5/19, at 43. The court further interviewed Child in

camera.6

       By order entered March 5, 2019, the court ruled out reunification and

adoption as viable goals and found it in the best interest of Child to grant

subsidized permanent legal custody to Paternal Aunt.7         The court further

terminated court supervision and discharged the commit and petition.

Significantly, in rendering its decision, the court stated,

             THE COURT: All right. On the issue of permanent legal
       custody of the child, I’ve had this case from the beginning.
       There’s a pattern of [M]other’s behavior, and that is that she’s not
       in compliance.

              She has failed to go for any mental health treatment to
       address the issues that originally brought the child into care, and
       that is the sexual abuse that occurred against the child while the
       child was in the mother’s care.

             She’s conveniently found a way either to not have the
       documents with her or, if she does bring in a whole box of
       documents, they have nothing to do with the case, and they never
       get introduced.

             So, it’s an issue of [M]other not actually fixing the issues
       that brought this case into care and fixing the issues that would

____________________________________________


6It is noted that, while the parties were excused while the court interviewed
Child, counsel were present. N.T., 3/5/19, at 29. We observe that, in her
brief, Mother incorrectly suggests that Child did not testify. Mother’s Brief at
9.

7This order memorialized the decision of the court placed on the record at the
conclusion of the hearing on March 5, 2019. N.T., 3/5/19, at 44.

                                           -4-
J-S49031-19


       put herself in a position to care for [Child].   The petition for
       permanent legal custody--

                                          ...

                     THE COURT: --is granted.

Id. at 44.

       On April 4, 2019, Mother, through appointed counsel, filed a timely

notice of appeal. Mother failed to file a concurrent concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i). Rather, Mother

filed a Concise Statement of Matters Complained of on Appeal pursuant to

Pa.R.A.P. 1925(b) on May 2, 2019.8 Thereafter, the trial court entered an

order on May 16, 2019 directing Appellant to file a Supplemental/Amended

Concise Statement of Errors Complained of on Appeal concisely identifying

each ruling or error that the Appellant intends to challenge with sufficient


____________________________________________


8 While Mother violated Pa.R.A.P. 1925(a)(2)(i) by failing to file a concise
statement of errors complained of on appeal concurrently with her notice of
appeal, as Mother filed a Rule 1925(b) statement approximately one month
later and a response to the trial court’s subsequent order, and there is no
assertion of any prejudice, we do not quash or dismiss his appeal. See In re
K.T.E.L., 983 A.2d 745, 747 (Pa.Super. 2009) (holding that failure to file a
Rule 1925(b) statement concurrently with a children’s fast track appeal is
considered a defective notice of appeal, to be disposed of on a case-by-case
basis, but did not result in dismissal or quashal where there was no prejudice
to the other parties as a result of the late filing); cf. Mudge v. Mudge, 6 A.3d
1031 (Pa.Super. 2011) and J.M.R. v. J.M., 1 A.3d 902 (Pa.Super. 2010)
(failure to file a Rule 1925(b) statement, when ordered by the Superior Court,
will result in a waiver of all issues on appeal); J.P. v. S.P., 991 A.2d 904
(Pa.Super. 2010) (finding that the appellant waived issues for appeal by failing
to comply with the trial court’s order directing her to file a Rule 1925(b)
statement within 21 days).




                                           -5-
J-S49031-19



detail to identify all pertinent issues for the court. On June 6, 2019, Mother

filed a Supplemental Concise Statement of Matters Complained of on Appeal.9

The trial court then filed its Rule 1925(a) Opinion on June 12, 2019, in which

it addressed the issues raised by Mother.

       On appeal, Mother raises the following issues for our review:

       1. Did the court below err in finding that DHS had met its burden
       to prove grounds for goal change and Permanent Legal Custody?

       2. Did the court below err in finding that DHS had met its burden
       to prove that goal change and Permanent Legal Custody would be
       in the child’s best interests?

       3. Did the court below err in denying Due Process and Equal
       Protection of Law to [Mother], as guaranteed by the Constitutions
       of the United States and of the Commonwealth of Pennsylvania?

Mother’s Brief at 4 (suggested answers omitted).

       We address Mother’s first two issues together as they are interrelated.

       Our standard of review from an order granting PLC is abuse of
       discretion.

       When reviewing such a decision[,] we are bound by the facts as
       found by the trial court unless they are not supported in the
       record. Furthermore, in a change of goal proceeding, the trial
       court must focus on the child and determine the goal in
       accordance with the child’s best interest and not those of his or
       her parents.


____________________________________________


9 Notably, Mother incorporated the claims which she included in her original
Rule 1925(b) Statement.          Supplemental Concise Statement of Matters
Complained of on Appeal, 6/6/19, at ¶1. She further averred that the issues
raised are “sufficiently clear to advise the trial court; if not, Appellant requests
the trial court provide guidance as to what more specific points need to be
presented by Appellant.” Id. at ¶4. This Court is unaware of any further
action and/or challenge by the trial court.

                                           -6-
J-S49031-19


     At each review hearing concerning a child who has been
     adjudicated dependent and removed from the parental home, the
     trial court must consider: the continuing necessity for and
     appropriateness of the placement; the extent of compliance with
     the service plan developed for the child; the extent of progress
     made towards alleviating the circumstances which necessitated
     the original placement; the appropriateness and feasibility of the
     current placement goal for the child; and, a likely date by which
     the goal for the child might be achieved.

     These statutory mandates clearly place the trial court’s focus on
     the best interests of the child.

     In addition[, a]lthough bound by the facts as found by the trial
     court and supported by the record, we are not bound by the trial
     court’s inferences, deductions, and conclusions therefrom; we
     must exercise our independent judgment in reviewing the court’s
     determination, as opposed to its findings of fact, and must order
     whatever right and justice dictate. We review for an abuse of
     discretion. Our scope of review, accordingly, is of the broadest
     possible nature. It is this Court’s responsibility to ensure that the
     record represents a comprehensive inquiry and that the hearing
     judge has applied the appropriate legal principles to that record.
     Nevertheless, we accord great weight to the court’s fact-finding
     function because the court is in the best position to observe and
     rule on the credibility of the parties and the witnesses.

In re K.J., 27 A.3d 236, 241 (Pa.Super. 2011) (internal citations omitted);

see also In re S.B., 943 A.2d 973, 982 (Pa.Super. 2008).

     The Juvenile Act, 42 Pa.C.S.A. Section 6351, provides, in relevant part:

     (a) General rule.--If the child is found to be a dependent child
     the court may make any of the following orders of disposition best
     suited to the safety, protection and physical, mental, and moral
     welfare of the child:

                                    ...

            (2) Subject to conditions and limitations as the court
           prescribes transfer temporary legal custody to any of
           the following:



                                     -7-
J-S49031-19


                (i) Any individual resident within or
                without this Commonwealth, including
                any relative, who, after study by the
                probation officer or other person or
                agency designated by the court, is found
                by the court to be qualified to receive and
                care for the child.

                                  ...

     (f.1)     Additional    determination.--Based        upon    the
     determinations made under subsection (f) and all relevant
     evidence presented at the hearing, the court shall determine one
     of the following:

          (1)   If and when the child will be returned to the
                child’s parent, guardian or custodian in cases
                where the return of the child is best suited to
                the safety, protection and physical, mental and
                moral welfare of the child.

          (2)   If and when the child will be placed for adoption,
                and the county agency will file for termination
                of parental rights in cases where return to the
                child’s parent, guardian or custodian is not best
                suited to the safety, protection and physical,
                mental and moral welfare of the child.

          (3)   If and when the child will be placed with a legal
                custodian in cases where the return to the
                child’s parent, guardian or custodian or being
                placed for adoption is not best suited to the
                safety, protection and physical, mental and
                moral welfare of the child.

          (4)   If and when the child will be placed with a fit
                and willing relative in cases where return to the
                child’s parent, guardian or custodian, being
                placed for adoption or being placed with a legal
                custodian is not best suited to the safety,
                protection and physical, mental and moral
                welfare of the child.




                                   -8-
J-S49031-19


           (5)   If and when the child will be placed in another
                 planned permanent living arrangement which is
                 approved by the court, the following shall apply:
                                  ...

     (g) Court order.--On the basis of the determination made under
     subsection (f.1), the court shall order the continuation,
     modification or termination of placement or other disposition
     which is best suited to the safety, protection and physical, mental
     and moral welfare of the child.

     As further explained by this Court in In re S.H., 71 A.3d 973 (Pa.Super.

2013), appeal denied, 622 Pa. 761, 80 A.3d 778 (2013):

           . . . In Pennsylvania, a juvenile court may award permanent
     legal custody to a child’s caretaker pursuant to Section
     6351(a)(2.1) of the Juvenile Act. This is an arrangement whereby
     a juvenile court discontinues court intervention as well as
     supervision by a county agency, and awards custody of a
     dependent child, on a permanent basis, to a custodian. Parental
     rights are not terminated. [See In re H.V.], 37 A.3d 588, 589
     (Pa.Super. 2012). The custodian is typically provided a financial
     subsidy for the child by the local county children and youth
     agency.       The subsidy component is generally an integral
     component when permanent legal custody is considered a viable
     option.

             A trial court may consider permanent legal custody, upon
     the filing of a petition by a county children and youth agency that
     alleges the dependent child’s current placement is not safe, and
     the physical, mental, and moral welfare of the child would best be
     served if subsidized permanent legal custodianship (SPLC) were
     granted. [See In re S.B., 943 A.2d 973, 983-84 (Pa.Super.
     2008)]. Upon receipt of this petition, the court must conduct a
     hearing and make specific findings focusing on the best interests
     of the child. [See id.] In order for the court to declare the
     custodian a “permanent legal custodian” the court must find that
     neither reunification nor adoption is best suited to the child’s
     safety, protection and physical, mental and moral welfare. [See
     id.; see also 42 Pa.C.S.A. § 6351(f.1)].

                                   ...



                                    -9-
J-S49031-19


             In those cases where reunification is not appropriate,
      adoption is viewed as providing the greatest degree of
      permanence. In some situations, however, adoption may not be
      a realistic or appropriate option.    For example, some older
      children, who are well familiar with and have affection for their
      birth parents, may object to termination proceedings. There are
      also special needs children for whom placement in an adoptive
      home is extremely difficult.      Consequently, in those cases,
      attention may be focused on alternative permanency options such
      as guardianship, or custodial arrangements (PLS), preferably with
      relatives.

In re S.H., 71 A.3d at 977-78 (footnotes omitted).

      We further stated,

      A trial court must utilize the highest civil standard of proof, “clear
      and convincing evidence,” when addressing a petition to terminate
      parental rights. When a trial court considers and grants a
      permanent legal custody order, it does not engage in this
      heightened review process. “Upon filing a SPLC petition, DHS is
      required merely to prove that reunification or adoption is not best
      suited to the child’s safety, protection and physical, mental and
      moral welfare.” [In re B.S.], 861 A.2d 974, 977 (Pa.Super. 2004).
      Clearly, the procedural and substantive safeguards utilized to
      protect the rights of parents in termination cases are not
      applicable in PLC cases.

Id. at 979-80 (footnote omitted).

      In support of its determination that granting permanent legal custody

was in Child’s best interests and best suits the protection and physical, mental

and moral welfare of Child, the trial court stated,

            The Pennsylvania Juvenile Act, as amended to reflect the
      principles of the Federal Adoption and Safe Families Act (ASFA)[,]
      which focuses on safety and permanency as the paramount
      concerns in planning for dependent children, ranks the
      permanency options for children using a hierarchical priority. The
      permanency options are listed first to last and each preceding
      option must be ruled out before the next can be chose[n] as a
      viable permanency option. The Superior Court detailed this
      hierarchy in its decision in [In Re: B.S.], 861 A.2d 974 (Pa.Super.

                                     - 10 -
J-S49031-19


     2004). Pursuant to the hierarchy of permanency option[s], the
     option of “placement with a legal custodian” is listed third. Once
     reunification and adoption are ruled out, the third preferred
     permanency option is awarding Permanent Legal Custodianship.

           When a trial court considers and grants a permanent legal
     custody order, it does not engage in the heightened review
     process of clear and convincing evidence; instead, the Department
     of Human Services (DHS) is required merely to prove that
     reunification or adoption is not best suited to the child’s safety,
     protection and physical, mental and moral welfare. [In re S.H.,
     71 A.3d 973 (Pa.Super. 2013), appeal denied, 622 Pa. 761, 80
A.3d 778 (2013)]. The concept of “goal change” is consistent with
     the statute which requires the trial court, at the conclusion of a
     permanency hearing in a child dependency proceeding, to order
     the continuation, modification, or termination of placement or
     other disposition which is best suited to the safety, protection and
     physical, mental, and moral welfare of the child; an order to
     continue, modify, or terminate the current placement, as required
     by the statute, is synonymous with a decision to continue or
     change the permanency plan goal. 42 Pa.C.S.A. § 6351(g).

           Mother alleges the trial court erred when it found that DHS
     had met its burden to prove grounds for goal change and finding
     that it was in [] Child’s best interest to grant [] Paternal Aunt
     permanent legal custody. This [c]ourt disagrees.

            Tamika Palmer, CUA Case Manager, provided the [c]ourt
     with competent and persuasive evidence that reasonable efforts
     were made by the Agency to give Mother the avenue for
     reunification with [] Child, however, Mother failed to use the
     referrals and resources provided to her. Mother, on the other
     hand, provided testimony that was not persuasive and found to
     be incredible by this [c]ourt. This [c]ourt is not persuaded that
     she could function in a caregiving role of a parent to provide safety
     and permanency to this [c]hild. Further, Ms. Palmer testified []
     Child would like to remain with her [p]aternal [a]unt, and she is
     in agreement with [] Paternal Aunt being granted Permanent Legal
     Custody because she does not want to live with her [m]other but
     wants to maintain a relationship with her. Mother currently has
     biweekly supervised visits at the Agency, and biweekly community
     visits. Ms. Palmer recommended visits with Mother every Sunday
     10 a.m. to 2 p.m. and visits with Father every Sunday 3 p.m. to
     7 p.m. These visits would occur at [] Child’s discretion, although
     the schedule would be maintained.

                                    - 11 -
J-S49031-19


             The [c]ourt heard evidence that was sufficient to support
      the finding that the best interests of this fourteen-and[-]one[-]
      half[-]year-old [c]hild, who was adjudicated dependent and
      removed from the parental home due to Mother’s inadequate
      supervision and mental health issues, was to give her permanency
      and her [p]aternal [a]unt was willing to permanently care for her.

            The [c]ourt heard credible, persuasive evidence and made
      statutory findings in determining whether reunification, adoption
      or placing [] Child with a legal guardian was best suited to []
      Child’s safety, protection, and physical, mental and moral welfare.
      This [c]ourt found that reunification of [Child] with her [m]other
      was not a viable option because Mother has failed to adequately
      care for [] Child’s needs and has a history of mental health issues.
      [] Child has been residing with her [p]aternal [a]unt for at least
      six months. She is doing well with her, and [] Child is safe. The
      parental rights of the parents were not terminated, and Mother
      was awarded supervised visitation on a weekly basis for 1 to 2
      hours at community locations or in [P]aternal [A]unt’s home.
      Mother can make a request for a visit within 24 hours, and
      Paternal Aunt will transport [] Child to visit with Mother.
      Therefore, pursuant to 42 Pa.C.S.A. § 6351 (a)(2.1) and 55 Pa.
      Code 3130.74, this disposition best suits the protection and
      physical, mental and moral welfare of [] Child[,] and Paternal Aunt
      was granted Permanent Legal Custody.

Trial Court Opinion, 6/12/19, at 15-18.

      Mother, however, argues the assertion that she failed to make use of

the services afforded her is false and belied by DHS’s own acknowledgment of

Mother’s achievements.     Mother’s Brief at 12.   Mother states, “The list of

efforts made by Mother – explicitly found by the trial court – even without

consideration of any of the testimony of Mother regarding her efforts, directly

contradicts the conclusion by the court . . . that ‘Mother failed to use the

referrals and resources provided to her.’” Id.

      Further, Mother contends that DHS failed to prove that granting

permanent legal custody is in Child’s best interests. Id. at 13. Significantly,


                                     - 12 -
J-S49031-19



Mother maintains that Child did not testify and provide support and credence

to the assertions that she is happy with Paternal Aunt. Id. at 13-14.

      A review of the record supports the trial court’s award of permanent

legal custody. The record reveals that Mother failed to complete the

established objectives aimed at reunification, and that Child, while content

with her custodian, desired to continue a relationship with Mother and was not

in favor of adoption.

      CUA case manager, Tamika Palmer, indicated that Mother’s objectives

included:   to engage in mental health treatment, to complete parenting

classes, to attend visitation, to address reunification, to engage in age-

appropriate communication with Child, to address concerns for sexual abuse

allegations, and to attend caregiver sessions. N.T., 3/5/19, at 17. Ms. Palmer

confirmed that Mother was aware of these objectives. Id. at 9, 18-19. Mother

further acknowledged awareness of her objectives. Id. at 31. Ms. Palmer

testified that Mother’s compliance with her single case plan objectives was

“moderate.” Id. at 18. Ms. Palmer conceded that Mother regularly visited

Child and completed parenting classes. Id. at 14, 19-20. However, Mother’s

completion of parenting classes did not alleviate any concerns as to her

parenting. Id. at 19-20. Critically, Ms. Palmer reported that Mother failed to




                                    - 13 -
J-S49031-19



complete mental health treatment.10, 11 Id. at 15. Additionally, although Child

had been attending CCTC since at least 2015, Mother did not begin

participating in caregiver sessions until November 2018. While Mother began

attending consistently in early 2019, by the time of the hearing in March 2019,

she had not been attending due to a change in her work schedule. Id. at 9-

10, 15, 25. Notably, Ms. Palmer opined that Mother was not in a position to

have Child live with her, explaining this was “due to [Mother]’s failure to

address her own mental health” and the fact that Child is happy with Paternal

Aunt. Id. at 20-21.

       Moreover, and more importantly, Child is doing well in Paternal Aunt’s

home, where she has resided for two years. Id. at 12, N.T., 3/5/19 (Child-

sealed), at 4. Paternal Aunt is meeting all of Child’s needs and Child is happy.

N.T., 3/5/19, at 12-13, 21. As explained by Child, Paternal Aunt’s home is

where she feels “most comfortable.” N.T., 3/5/9 (Child-sealed), at 5. As such,
____________________________________________


10  Ms. Palmer explained that mental health treatment was an objective
“[b]ecause [M]other disclosed she has her own past trauma, and [M]other
failed to acknowledge [Child] was sexually abused while [in] her care,
initially.” N.T., 3/5/19, at 8-9.      Ms. Palmer indicated that Mother’s
unwillingness to acknowledge Child’s abuse remained an ongoing concern. Id.
at 9, 11. Ms. Palmer further confirmed that, not only did Mother have a history
of abuse, but Mother had a prior mental health diagnosis of adjustment
disorder with anxiety. Id. at 15-16.
11 Ms. Palmer indicated that Mother recently raised issues related to her
insurance coverage in explaining her failure to engage in treatment, but
offered no explanation or excuse prior. Id. at 16. Mother, however testified
that she attended therapy from 2015 and 2016 and then stated that she
attended “on and off” and has been “compliant the whole time.” Id. at 33.
She further stated that she has utilized the CTCC caregiver sessions as
individual therapy. Id. at 34-35.

                                          - 14 -
J-S49031-19



Child is in favor of permanent legal custody. N.T., 3/5/19, at 13; see also

N.T., 3/5/19 (Child-sealed), at 7.             While Child would like to maintain a

relationship with Mother, Child would like to continue residing with Paternal

Aunt. Id. at 12-13; 4-5.

       Hence, we discern no abuse of discretion. The evidence supports the

court’s finding that reunification or adoption is not best suited to the child’s

safety, protection and physical, mental and moral welfare and the grant of

permanent legal custody.

       Turning to Mother’s third issue as to due process and equal protection,12

we first address DHS’s argument in its brief that Mother’s argument is vague

and imprecise and lacks the appropriate citation to supporting authority as

required by Pa.R.A.P. 2119(a). DHS’s Brief at 35-36.

       We note with disapproval the lack of precision, clarity, and citation to

authority in Mother’s argument which results in her waiver of this claim.13
____________________________________________


12 As Mother failed to raise any issue as to equal protection in her Rule 1925(b)
statement, such a challenge would be waived. See Krebs v. United Refining
Co., 893 A.2d 776, 797 (Pa. Super. 2006) (stating that a failure to preserve
issues by raising them both in the concise statement of errors complained of
on appeal and statement of questions involved portion of the brief on appeal
results in a waiver of those issues).

13 See Pa.R.A.P. 2101 (stating, “Briefs and reproduced records shall conform
in all material respects with the requirements of these rules as nearly as the
circumstances of the particular case will admit, otherwise they may be
suppressed. . . .); see also In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super.
2011), appeal denied, 611 Pa. 643, 24 A.3d 364 (2011) (quoting In re A.C.,
991 A.2d 884, 897 (Pa.Super. 2010)) (“[W]here an appellate brief fails to
provide any discussion of a claim with citation to relevant authority or fails to



                                          - 15 -
J-S49031-19



Nevertheless, we note that even if Mother’s claim were properly preserved, it

would be without merit.

       It is well-settled that infringement on parental rights implicates a natural

parent’s Fourteenth Amendment right to due process. See In the Interest

of A.P., 692 A.2d 240, 242 (Pa.Super. 1997) (stating that natural parents

have a “fundamental liberty interest . . . in the care, custody, and

management of their children”) (citing Santosky v. Kramer, 455 U.S. 745,

753, 102 S. Ct. 1388, 1394, 71 L. Ed. 2d 599 (1982)).             “It has long been

established that the right to make decisions concerning the care, custody, and

control of one's children is one of the oldest fundamental rights protected by

the Due Process Clause of the United States Constitution.” In re S.H., 71
A.3d at 979–80 (citing Hiller v. Fausey, 588 Pa. 342, 358, 904 A.2d 875,

885 (2006), cert. denied, 549 U.S. 1304, 127 S. Ct. 1876, 167 L. Ed. 2d 363

(2007).

       “Due process requires nothing more than adequate notice, an

opportunity to be heard, and the chance to defend oneself in an impartial

tribunal having jurisdiction over the matter.” In re J.N.F., 887 A.2d 775, 781

(Pa.Super. 2005).       “Due process is flexible and calls for such procedural

protections as the situation demands.” In re Adoption of Dale A., II, 683
A.2d 297, 300 (Pa.Super. 1996) (citing Mathews v. Eldridge, 424 U.S. 319,

____________________________________________


develop the issue in any other meaningful fashion capable of review, that claim
is waived.”); see also In re M.Z.T.M.W., 163 A.3d 462, 465-66 (Pa.Super.
2017); see also Pa.R.A.P. 2119(a), (b), (c); see also Pa.R.A.P. 2132.

                                          - 16 -
J-S49031-19



334, 96 S. Ct. 893, 902, 47 L. Ed. 2d 18 (1976)). Similarly, equal protection

requires that “like persons in like circumstances will be treated similarly.” In

re Adoption of C.J.P., 114 A.3d 1046, 1057 (Pa.Super. 2015) (citing

Markovsky v. Crown Cork & Seal Co., 107 A.3d 749, 766 (Pa.Super. 2014).

      Mother notes the fundamental nature of the relationship between

parents and children and argues that the goal change “deprived Mother of her

constitutional rights.”   Mother’s Brief at 15.   As Mother participated in the

hearing and was represented by counsel, who had to opportunity to and, in

fact, presented evidence and cross-examined witnesses on Mother’s behalf,

Mother’s argument fails.

      Accordingly, for the reasons stated, we affirm the order of the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/19




                                     - 17 -